1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
8
9    JERRY KRAUS,                                    ) Case No.: 2:18-CV-00558-WBS-GGH
                                                     )
                  Plaintiff,                         ) ORDER
10
                                                     )
     v.                                              )
11
     INDERJIT S. UBHI;                               )
12   MCIA INSURANCE SERVICES, LLC, a                 )
     California Limited Liability Company;and        )
13   Does 1-10,                                      )
                                                     )
14                Defendants.                        )
                                                     )
15                                                   )
                                                     )
16
            Upon Notice of Settlement, the Court hereby orders the Scheduling Conference
17
     continued from April 15, 2019 to April 29, 2019 at 1:30 p.m. in Courtroom 5 (WBS), with
18
     the expectation that the parties will file a Joint Stipulation for Dismissal within 60 days, and
19
     no later than April 15, 2019, or a joint status report by that date if settlement has not been
20
     finalized.
21
22
     IT IS SO ORDERED.
23
          DATED: February 13, 2019
24
25
26
27
28   Notice of Settlement              -1-                  2:18-CV-00558-WBS-GGH
